EliteDesigns® Variable Annuity EliteDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Avenue, Suite 641 N Rye Brook, New York 10573 Supplement Dated May 24, 2011 To Prospectus Dated April 18, 2011 Important Information about Wells Fargo Advantage Core Equity VT This Supplement updates certain information in the Prospectus. Please read this Supplement carefully and retain it for future use. Effective May 24, 2011, the Wells Fargo Advantage Core Equity VT Subaccount will no longer accept new invest­ments or additional investments from existing Contract Owners. Please Retain This Supplement For Future Reference
